alGINAL                                          04/05/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: OP 22-0125


                                        OP 22-0125
                                                                           1-
BELGRADE SCHOOL DISTRICT NO. 1,
                                                                            APR 0 5 2022
                                                                          Bowen Greenwood
              Petitioner,                                               Clerk of Suprerne Court
                                                                           State of Montana


       v.
                                                                       ORDER
MONTANA FOURTH JUDICIAL DISTRICT
COURT, The Honorable John W. Larson, presiding,

              Respondent.


       By petition filed March 11, 2022, Belgrade School District No. 1 (School District)
petitions this Court for exercise of supervisory control in the underlying matter of
Western Montana Mental Health Center v. Belgrade School District, Cause No.
DV-20-682, Montana Fourth Judicial District Court, Missoula County, for extraordinary
review of the District Court's December 2, 2020 denial of the School District's Motion to
Dismiss and subsequent February 28, 2022 Amended Order regarding summary judgment.
See February 28, 2022, Amended Order Regarding Plaintiff's Motion for Partial Summary
Judgment; Plaintiff's Motion for Summary Judgment on Counterclaim; and Defendant's
Motion for Summary Judgment; December 2, 2020 Order Denying Defendant's Motion to
Dismiss. The School District asserts that the court erroneously failed to grant its motion
to dismiss and similarly failed to address disputed issues of law on summary judgment,
instead improperly reserving them for determination by a jury at trial. The School District
asserts that the underlying plaintiff can prove no set of facts to support its claims of breach
of contract or breach of implied covenant of good faith and fair dealing, and that there are
no disputed material facts, arguing that the only contested matters are purely legal issues
related to the interpretation of the underlying contract.
       The School District asserts that exercise of supervisory control is warranted
pursuant to M. R. App. P. 14(3)(a) and Stokes v. Mont. Thirteenth Judicial Dist. Ct.,
2011 MT 182,    ¶¶ 6-8,   361 Mont. 279, 259 P.3d 754, on the asserted ground that the
District Court is proceeding under manifest mistakes of law for which ordinary appeal is
inadequate and which will result in gross injustice.         On those same grounds, the
School District filed a subsequent motion on March 15, 2022, asking this Court to stay
further underlying proceedings, namely the jury trial currently set for April 29, 2022,
pending resolution of this matter in this Court.
       By order filed March 17, 2022, we ordered a summary response from the
District Court and/or underlying plaintiff Western Montana Mental Health Center
(WMMHC). By subsequent motion •filed later that same day, the School District sought
clarification of our order in regard to their associated request for a stay of proceedings
below. We have not heretofore responded to the School District's stay motion because the
response deadlines for the District Court and/or WIVIIvIHC responses, whether in regard to
the stay motion or the petition itself, had yet to expire. The District Court and WMMHC
have now timely filed separate responses in opposition.
       Exercise of supervisory control pursuant to M. R. App. P. 14(3)(a) and Stokes,
   6-8 is proper only in our discretion upon a showing that the lower court is proceeding
under manifest mistalce of law for which ordinary appeal is inadequate and which will thus
result in gross injustice absent supervisory control. However, upon consideration of the
School District's Petition, the separate Responses of the District Court and WMMHC, and
their respective supporting documents, we find and conclude that the School District has
failed to clearly demonstrate that the District Court is proceeding under a manifest mistake
of law, not dependent on outstanding factual issues, and under circumstances rendering
ordinary appeal inadequate.
       IT IS ORDERED therefore that the School District's above-referenced Petition for
exercise of supervisory control, and associated motion for stay of underlying proceedings,
are hereby DENIED.
       The Clerk of this Court is hereby directed to provide immediate notice of this Order
to all counsel of record; the Montana Fourth Judicial District Court in the underlying matter

                                             2
of Western Montana Mental Health Center v. Belgrade School District, Cause No.
DV-20-682; and separately to the Honorable John W. Larson, presiding.
      DATED this 5th day of April, 2022.




                                                 L.A6/1           . 1:



                                                            Justices




                                           3